Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Remarks
Claims 1-3,5,7,15-17,19,21 and 23-30 are allowed.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 1/29/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-3,5-10, 12-17, and 19-20. Claims 1-3,5-10, 12-17, and 19-20 have been allowed.
Independent claims 1,8, and 15 are related to prior arts: Zhong; Qian et al.; US 20120317120 A1 (hereinafter Zhong), Enderton; Herbert D. ; US 8463769 B1 (hereinafter Enderton), US 20080270356 A1; Anderson; Blake E. et al. (hereinafter Anderson) and US 20110265011 A1;Taylor; Bret Steven et al. (hereinafter Taylor).		Zhong teaches methods for providing category aspect information by mining historical data is provided. In example embodiments, historical data is compiled. The historical data comprises user behavior data based on actions performed with past queries by users. Listing data is accessed. The listing data includes aspect data for each listing. The historical data is then joined with the listing data and a determined category of the listing to create joined data. Demand scores based on the joined data 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. Claim 1 contains the unique ability to find certain location in a display and calculate a degree of confidence using a multistep process of what areas of display are more likely to be viewed be the user. This unique limitation described coupled with the details in the claims ability to analyze an application on a user device and perform a specific resource assisted query-independent request give this claim patentability.  
	 While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context.

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165